Citation Nr: 0733092	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $9,755.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $9,755.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA failed to adjust a retroactive 
disability compensation award payment, in light of the 
veteran's receipt of military retired pay, for the period 
from August 26, 2002, to September 30, 2003.  The RO has 
calculated the amount of this overpayment to be $9,755.

In the April 2004 decision on appeal, the Committee denied 
the veteran's request for a waiver of recovery of this debt, 
finding that recovery would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2007).

The veteran has appealed the RO's determination.  In effect, 
he argues that the debt at issue here is invalid as it was 
due to sole administrative error on the part of VA.  Sole 
administrative error means that the claimant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the claimant's actions nor his 
failure to act must have contributed to payment of the 
erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 2002); 
38 C.F.R. § 3.500(b)(2) (2007).  A review of the record 
indicates that the RO has not yet addressed the validity of 
the debt at issue in this case, including the underlying 
issue of sole administrative error.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.

In addition, with respect to the veteran's waiver claim, the 
Board notes that the veteran has indicated that his financial 
situation has changed since he submitted a Financial Status 
Report in October 2003.  Specifically, he reports that he has 
lost his job, which he claims further affects his ability to 
repay the debt.  In view of the foregoing, the Board finds 
that the veteran should be afforded the opportunity to submit 
another Financial Status Report which more accurately 
reflects his current financial situation.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
veteran's challenge of the validity of 
the debt at issue.  If it is determined 
that a debt was properly created, the RO 
should notify the veteran of his right to 
appeal the decision.  If he files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and he should be afforded the appropriate 
amount of time to perfect his appeal to 
the Board by filing a substantive appeal.

2.  If it is determined that a debt was 
properly created, the Committee should 
solicit an updated Financial Status 
Report from the veteran.  Upon receipt of 
that information, the Committee should 
review the waiver claim and determine 
whether such a waiver is warranted under 
applicable laws and regulations.  If the 
decision of the Committee remains adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording them a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



